DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 09/08/2022, in which claims 1, 12, 23 were amended, claims 15-20 were cancelled, has been entered.

Drawings
The drawings were received on 09/08/2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 4 shows flip chip mounting the integrated circuit chip, however does not show a surface of said circuit board, does not show any underfill layer, does not show any heat sink, does not show any thermal slug, does not show any flip chip package as required by the claims. 

    PNG
    media_image1.png
    492
    628
    media_image1.png
    Greyscale

Therefore, the limitation of “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip, within said cavity; and disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip, wherein a bottommost surface of the underfill material is disposed under and adjacent to the top surface of said integrated circuit chip” of claim 1; “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip, within said cavity; and disposing an underfill material to fill the cavity from a top surface of said circuit board under and adjacent to a top surface of said integrated circuit chip” of claim 23 or “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises a flip chip mounting said integrated circuit chip, within said recess; and disposing an underfill material to fill the recess” of claim 26 and additional claimed features as required in claims 4-14, 21-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The specification is objected to as failing to provide a written description of the claimed invention.  See 37 CFR 1.71(a), (b), 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the subject matters of claims 1-14, 21-26 as claimed. Specifically, Fig. 4 and its description in page 14 of the original specification only describes “flip chip mounting said integrated circuit chip, within said cavity” but does not describe any underfill material, thermal slug, heat sink, and a flip chip package as required by the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip, within said cavity; and disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip wherein a bottommost surface of the underfill material is disposed under and adjacent to the top surface of said integrated circuit chip.” However, the specification does not describe the claimed subject matter. Specifically, Fig. 4 and its description in page 14 of the original specification does not provide any description of an underfill as claimed. In addition, Fig. 4 and its description in page 14 of the original specification does not describe the claimed features of claims 4-14, 21-22 in combination with claimed features of claim 1. 

Regarding claim 23, claim 23 recites the limitation “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip, within said cavity; and disposing an underfill material to fill the cavity from a top surface of said circuit board under and adjacent to a top surface of said integrated circuit chip.” However, the specification does not describe the claimed subject matter. Specifically, Fig. 4 and its description in page 14 of the original specification does not provide any description of an underfill as claimed.

Regarding claim 26, claim 26 recites the limitation “wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises a flip chip mounting said integrated circuit chip, within said recess; and disposing an underfill material to fill the recess.” However, the specification does not describe the claimed subject matter. Specifically, Fig. 4 and its description in page 14 of the original specification does not provide any description of an underfill as claimed.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). Consequently, Applicant has not shown possession of the claimed invention at the time of the invention. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 1, 23 or 26. Accordingly, claims 1, 23, 26 and all claims depending therefrom where not in possession of Applicant at the time of filing.

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 7-12, 23-24, 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fairchild et al. (US Pub. 20060120058).
Regarding claim 1, Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [14] into a cavity [24] extending from a surface of said circuit board [14] to an embedded conductor [30]; and 
electrically connecting said integrated circuit chip [14] to said embedded conductor [30], wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said cavity [24]; and
disposing an underfill material [34] to fill the cavity [24] from a top surface of said circuit board [10] to under and adjacent to a top surface of said integrated circuit chip [14];
wherein a bottommost surface of the underfill material [34] is disposed under and adjacent to the top surface of said integrated circuit chip [14].

    PNG
    media_image2.png
    392
    1045
    media_image2.png
    Greyscale


Regarding claims 2, 7-12, Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] 
providing said cavity [24] in said circuit board [10][paragraph [0016]-[0017]];
disposing a heat sink [22] over a surface of said integrated circuit chip [14];
disposing the heat sink [22] on an outer surface of a thermal slug [36] for transferring a thermal energy away from said circuit board [10];
wherein said integrated circuit chip [14] abuts a bottom surface of the thermal slug [36];
wherein, with respect to a bottom surface of said integrated circuit chip [14], a top surface of the thermal slug [36] is located higher than the top surface of said circuit board [10];
wherein said circuit board [10] is disposed on an upper surface and a lower surface of said embedded conductor [30][paragraph [0015]];
disposing a heat sink [22] on a top surface of a thermal slug [36] for transferring a thermal energy away from said circuit board [10], the heat sink [22] extending above the top surface of said circuit board [10].

Regarding claims 23 and 24, Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
disposing said integrated circuit chip [14] into a cavity [24] extending from a surface of said circuit board [14] to an embedded conductor [30]; and 
electrically connecting said integrated circuit chip [14] to said embedded conductor [30], wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said cavity [24]; and
disposing an underfill material [34] to fill the cavity [24] from a top surface of said circuit board [10] to under and adjacent to a top surface of said integrated circuit chip [14];
providing said cavity [24] in said circuit board [10].

    PNG
    media_image2.png
    392
    1045
    media_image2.png
    Greyscale


Regarding claim 26, Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
forming said integrated circuit chip [14] into a recess [24] extending from a surface of said circuit board [14] to an embedded conductor [30]; and 
electrically connecting said integrated circuit chip [14] to said embedded conductor [30], 
wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said recess [24]; and
disposing an underfill material [34] to fill the recess [24].

Claims 1-2, 11, 23-24, 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticiapted by IKSAN et al. (US Pub. 20070069371)
Regarding claims 1, 2, 11, IKSAN et al. discloses in Fig. 2a, Fig. 3a, Fig. 7, paragraph [0020]-[0030] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [150] into a cavity [220] extending from a surface of said circuit board [210] to an embedded conductor [contact pads and traces]; and 
electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads], wherein said electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads and traces] comprises flip chip mounting said integrated circuit chip [150] within said cavity [220]; and
disposing an underfill material [261] to fill the cavity [220] from a top surface of said circuit board [210] to under and adjacent to a top surface of said integrated circuit chip [150];
wherein a bottommost surface of the underfill material [261] is disposed under and adjacent to the top surface of said integrated circuit chip [150];
providing said cavity [220] in said circuit board [210];
wherein said circuit board [210] is disposed on an upper surface and a lower surface of said embedded conductor [contact pads and traces].

    PNG
    media_image3.png
    319
    839
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    325
    503
    media_image4.png
    Greyscale

Regarding claims 23-24, IKSAN et al. discloses in Fig. 2a, Fig. 3a, Fig. 7, paragraph [0020]-[0030] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
disposing said integrated circuit chip [150] into a cavity [220] extending from a surface of said circuit board [210] to an embedded conductor [contact pads and traces]; and 
electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads], wherein said electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads and traces] comprises flip chip mounting said integrated circuit chip [150] within said cavity [220]; and
disposing an underfill material [261] to fill the cavity [220] from a top surface of said circuit board [210] to under a top surface of said integrated circuit chip [150];
providing said cavity [220] in said circuit board [210].

    PNG
    media_image3.png
    319
    839
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    325
    503
    media_image4.png
    Greyscale

Regarding claim 26, IKSAN et al. discloses in Fig. 2a, Fig. 3a, Fig. 7, paragraph [0020]-[0030] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
forming said integrated circuit chip [150] into a recess [220] extending from a surface of said circuit board [210] to an embedded conductor [contact pads and traces]; and 
electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads], 
wherein said electrically connecting said integrated circuit chip [150] to said embedded conductor [contact pads and traces] comprises flip chip mounting said integrated circuit chip [150] within said recess [220]; and
disposing an underfill material [261] to fill the recess [220].

    PNG
    media_image4.png
    325
    503
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 11, 23-24, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Fairchild et al. (US Pub. 20060120058).
Regarding claim 1, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [210] into a cavity extending from a surface of said circuit board to an embedded conductor [221]; and 
electrically connecting said integrated circuit chip [210] to said embedded conductor [221].
Lamson fails to disclose 
wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity;
disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip;
wherein a bottommost surface of the underfill material is disposed under and adjacent to the top surface of said integrated circuit chip.
Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] 
wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said cavity [24]; and
disposing an underfill material [34] to fill the cavity [24] from a top surface of said circuit board [10] to under and adjacent to a top surface of said integrated circuit chip [14];
wherein a bottommost surface of the underfill material [34] is disposed under and adjacent to the top surface of said integrated circuit chip [14].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fairchild et al. into the method of Lamson to include wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity; disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip; wherein a bottommost surface of the underfill material is disposed under and adjacent to the top surface of said integrated circuit chip. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing alternative method for electrically connecting said integrated circuit chip to said embedded conductor; providing suitable material for filling the cavity to protect the chip and reducing thermal stresses on solder bump [paragraph [0017] of Fairchild et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Lamson discloses in Fig. 5
providing said cavity in said circuit board. 

Regarding claim 11, Lamson discloses in Fig. 5
wherein said circuit board is disposed on an upper surface and a lower surface of said embedded conductor [221].
Fairchild et al. discloses in Fig. 2
providing said cavity [24] in said circuit board [10][paragraph [0016]-[0017]];
wherein said circuit board [10] is disposed on an upper surface and a lower surface of said embedded conductor [30][paragraph [0015]].

Regarding claims 23-24, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
disposing said integrated circuit chip [210] into a cavity extending from a surface of said circuit board to an embedded conductor [221]; and 
electrically connecting said integrated circuit chip [210] to said embedded conductor [221];
providing said cavity in said circuit board.
Lamson fails to disclose 
wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity;
disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip.
Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] 
wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said cavity [24]; and
disposing an underfill material [34] to fill the cavity [24] from a top surface of said circuit board [10] to under and adjacent to a top surface of said integrated circuit chip [14].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fairchild et al. into the method of Lamson to include wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity; disposing an underfill material to fill the cavity from a top surface of said circuit board to under and adjacent to a top surface of said integrated circuit chip. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing alternative method for electrically connecting said integrated circuit chip to said embedded conductor; providing suitable material for filling the cavity to protect the chip and reducing thermal stresses on solder bump [paragraph [0017] of Fairchild et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 26, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
disposing said integrated circuit chip [210] into a recess extending from a surface of said circuit board to an embedded conductor [221]; and 
electrically connecting said integrated circuit chip [210] to said embedded conductor [221].
Lamson fails to disclose 
wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said recess;
disposing an underfill material to fill the recess.
Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] 
wherein said electrically connecting said integrated circuit chip [14] to said embedded conductor [30] comprises flip chip mounting said integrated circuit chip [14] within said cavity [24]; and
disposing an underfill material [34] to fill the recess [24].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fairchild et al. into the method of Lamson to include wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity; disposing an underfill material to fill the recess. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing alternative method for electrically connecting said integrated circuit chip to said embedded conductor; providing suitable material for filling the cavity to protect the chip and reducing thermal stresses on solder bump [paragraph [0017] of Fairchild et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3-6, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Fairchild et al. (US Pub. 20060120058) as applied to claims 2 and 24 above and further in view of Kwong (US Pat. 6487083).
Regarding claims 3 and 25, Lamson fails to disclose 
wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor.
	Kwong discloses in Fig. 2, column 10, lines 10-25
wherein said providing a cavity [102a, 102b, 102c, 102d] comprises milling a surface of a circuit board [110] to an embedded conductor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kwong into the method of Lamson to include wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing suitable methods for forming cavities in a multilayer printed circuit board [column 10, lines 10-25 of Kwong]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 4-6, Lamson discloses in Fig. 5 
wherein said providing of said cavity comprises providing said cavity with a side surface that includes a step;
wherein a top surface of said step is aligned with another embedded conductor;
wherein a top surface of said step exposes said embedded conductor.

Claims 7-10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IKSAN et al. (US Pub. 20070069371) as applied to claim 1 above and further in view of Fairchild et al. (US Pub. 20060120058).
Regarding claims 7-10, and 12, IKSAN et al. fails to disclose
disposing a heat sink over a surface of said integrated circuit chip;
disposing the heat sink on an outer surface of a thermal slug for transferring a thermal energy away from said circuit board;
wherein said integrated circuit chip abuts a bottom surface of the thermal slug;
wherein, with respect to a bottom surface of said integrated circuit chip, a top surface of the thermal slug is located higher than a top surface of said circuit board;
disposing a heat sink on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above a top surface of said circuit board.
Fairchild et al. discloses in Fig. 2, paragraph [0014]-[0020] 
disposing a heat sink [22] over a surface of said integrated circuit chip [14];
disposing the heat sink [22] on an outer surface of a thermal slug [36] for transferring a thermal energy away from said circuit board [10];
wherein said integrated circuit chip [14] abuts a bottom surface of the thermal slug [36];
wherein, with respect to a bottom surface of said integrated circuit chip [14], a top surface of the thermal slug [36] is located higher than the top surface of said circuit board [10];
disposing a heat sink [22] on a top surface of a thermal slug [36] for transferring a thermal energy away from said circuit board [10], the heat sink [22] extending above the top surface of said circuit board [10].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fairchild et al. into the method of IKSAN et al. to include disposing a heat sink over a surface of said integrated circuit chip; disposing the heat sink on an outer surface of a thermal slug for transferring a thermal energy away from said circuit board; wherein said integrated circuit chip abuts a bottom surface of the thermal slug; wherein, with respect to a bottom surface of said integrated circuit chip, a top surface of the thermal slug is located higher than a top surface of said circuit board; disposing a heat sink on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above a top surface of said circuit board. The ordinary artisan would have been motivated to modify IKSAN et al. in the above manner for the purpose of providing a method for heat dissipation from the chip and from the circuit board [paragraph [0019]-[0020] of Fairchild et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 13-14, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IKSAN et al. (US Pub. 20070069371) in view of Fairchild et al. (US Pub. 20060120058) as applied to claim 12 above and further in view of Hatanaka et al. (US Pub. 20080192443) and Wang (US Pat. 7250676).
Regarding claims 13-14, IKSAN et al. fails to disclose 
disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink;
wherein the bottom surface of the heat sink abuts a top surface of the flip chip package.
Hatanaka et al. discloses in Fig. 4 that besides the integrated circuit chip [10] other electrical component comprising a flip chip package [13 and/or 14] is disposed on a top surface of said circuit board [1].
Wang et al. discloses in Fig. 1 and Fig. 2  
disposing a flip chip package [130 or 230] between the top surface of said circuit board [210] and a bottom surface of the heat sink [150 or 240];
wherein the bottom surface of the heat sink [150 or 240] abuts a top surface of the flip chip package [130 or 230].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hatanaka et al. and Wang et al. into the method of IKSAN et al. to include disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink; wherein the bottom surface of the heat sink abuts a top surface of the flip chip package. The ordinary artisan would have been motivated to modify IKSAN et al. in the above manner for the purpose of providing a multi-chip semiconductor package having high packaging density of integrated circuit so as to achieve a minimization of the entire semiconductor package; secure the heat sink in the multi-package module and heat generated from the flip chip package can be conducted to the heat sink and dissipated from the heat dissipation surface [column 3 of Wang et al.].  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 21, Fairchild et al. discloses in Fig. 2 wherein, with respect to the top surface of the integrated circuit chip [14], a top surface of the thermal slug [36] is located higher than a top surface of the underfill material [34] to provide a gap between the bottom surface of the heat sink [22] and the top surface of said circuit board [10]
Wang et al. discloses in Fig. 1, wherein, with respect to the top surface of the integrated circuit chip [120], a top surface of the thermal slug [140] is located higher than a top surface of the underfill material to provide a gap for disposing the flip chip package [130] on the top surface of said circuit board [110].
Consequently, the combination of IKSAN et al., Fairchild et al. and Wang et al. discloses every limitation of claim 21. 

Regarding claim 22, Fairchild et al. discloses in Fig. 2, wherein the bottom surface of the heat sink [22] is spaced apart from a top surface of the underfill material [34] to provide a gap between the bottom surface of the heat sink [22] and the top surface of said circuit board [10].
Wang also discloses in Fig. 1 wherein the bottom surface of the heat sink [150] is spaced apart from a top surface of the underfill material to provide a gap between the bottom surface of the heat sink [150] and the top surface of said circuit board [110].
Consequently, the combination of IKSAN et al., Fairchild et al. and Wang et al. discloses every limitation of claim 22.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “The words in the specification do not have to be identical. The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. See MPEP 2163.02. Additionally, Fig. 2 was amended to show reference 220 which is mentioned in the specification. The Examiner also states Fig. 4 does not does not show the claimed features of claims 4-14, 21-22. Please note that Fig. 4 is a cross section view and Figs. 2-3 can also be looked at,” Examiner respectfully disagrees because of the following reasons:
Applicant is reminded that “[t]he specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same” and “[i]t must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable”. See 37 CFR 1.71(a), (b).
Applicant is reminded that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.” See 37 CFR 1.83 (a).
Applicant is reminded that the purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.” See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03. 
Therefore, “[t]he subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, but “the language of the specification, to the extent possible, must describe the claimed invention” in order for the disclosure to satisfy the description requirement.
As stated above, there is no evidence of a complete specific application or embodiment of the claimed invention to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. There is no evidence of drawings showing every feature of the invention specified in the claims as a whole. Fig. 2 and Fig. 4 are described and shown as two different embodiments. Mixing and matching embodiments is barred as held in at least D Three Enterprises, LLC v. Sunmodo Corp., 890 F.3d 1042, 1051 (Fed Cir. 2018).  Therefore, one skill in the art would not combine the features of Fig. 2 into Fig. 4 if there is no description for such a combination in the specification. 
Regarding Applicant’s arguments in pages 11-13, Applicant’s arguments are not persuasive. Fairchild discloses “integrated circuit (IC) chips”, “High-power IC chips, such as power flip chips” in paragraph [0002], and “flip-chip power IC” in paragraph [0006]. Thus, the power flip chip 14 disclosed in Fig. 2 and paragraph [0021] of Fairchild is an integrated circuit chip. IKSAN discloses “an IC chip 150” in paragraph [0003], thus the chip 50 is an integrated circuit chip. While the pending application does not disclose or show the underfill material under the flip chip, Fairchild and IKSAN further disclose and show the underfill material under the flip chip as claimed. Consequently, the cited references disclose the claimed features.   
 Per MPEP 2112 V, “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT.” To this point, Applicant has not provided any evidence to show why the features identified by the Examiner are not equate to the claimed features.  
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822